Citation Nr: 0009184	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-11 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to November 
1971.  The appellant is the widow of the veteran.

This appeal arose from an April 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.


FINDING OF FACT

The appellant has not shown through competent medical 
evidence that the veteran's cause of death can be related to 
his period of service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well grounded 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If she has not 
presented a well grounded claim, her appeal must fail and 
there is no duty to assist her further in the development of 
her claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that her claim is not well grounded.

The appellant has contended that the veteran's death from 
lung cancer was caused either by his exposure to asbestos 
while serving aboard Naval vessels or by Agent Orange during 
service in the waters off Vietnam.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish service connection for the 
cause of the veteran's death, the evidence must show a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).

Some of the basic facts are not in dispute.  The death 
certificate indicates that the veteran died of respiratory 
failure due to lung cancer.  No autopsy was performed.  At 
the time of his death, he was not service-connected for any 
disabilities.

A review of the veteran's service medical records showed no 
evidence of lung cancer.  Numerous physical examinations had 
found that his lungs were normal; chest x-rays had all been 
negative.  There was no indication of occupational exposure 
to asbestos; nor was there any suggestion of exposure to 
Agent Orange.

Private outpatient treatment records from the late 1980's and 
the 1990's showed the veteran's treatment for various 
unrelated disorders.  VA outpatient treatment records 
developed between 1971 and his date of death in October 1996 
also reflected treatment for unrelated disorders, such as 
skin cancer, laryngeal cancer and eye problems.  In August 
1996, he complained of hemoptysis; bronchitis was diagnosed.  
On September 18, 1996, he was admitted to VA's pulmonary 
clinic for evaluation of his hemoptysis.  His history of a 
resection with permanent tracheostomy for laryngeal cancer in 
1982 was noted.  During this hospitalization, he continued to 
have hemoptysis and he was intubated for respiratory 
distress.  He was then transferred to the operating room, 
where he underwent a left upper lobe lobectomy in an attempt 
to control or stop the bleeding.  The pathology report showed 
adenocarcinoma which had positive margins of lymphangitic 
spread.  He was placed on maximal ventilation support with 
marginal oxygenation with a pO2 in the 50's with metastatic 
cancer.  Due to his dismal prognosis, and consistent with his 
wishes, prolonged ventilation support was discontinued.  He 
died on October 4, 1996.

In order for a claim for service connection to be well 
grounded, there must be competent medical evidence of the 
existence or diagnosis of a current disorder that can be 
linked to the veteran's period of service.  Grivois v. Brown, 
6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the instant case, there is no competent medical evidence 
that the cause of the veteran's death can be linked to his 
period of service.  Initially, there is no objective evidence 
that lung cancer was present during the veteran's period of 
service.  In fact, the cancer that caused his death was no 
objectively demonstrated until his September to October 1996 
period of hospitalization, some 25 years following his 
separation.  While the appellant has contended that the 
veteran was exposed to asbestos and that this caused his 
cancer to develop, there is no objective indication that such 
exposure ever occurred.  Moreover, there is no medical 
evidence relating his lung cancer to any asbestos exposure.  
Therefore, while the appellant believes that such exposure 
took place and that it resulted in his lung cancer, she is 
not competent, as a layperson, to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The appellant has also claimed that the veteran served aboard 
vessels off the coast of Vietnam and was thus exposed to 
Agent Orange, which then resulted in his lung cancer.  A 
veteran who served in Vietnam during the period January 9, 
1962 through May 7, 1975 is presumed to have been exposed to 
certain herbicides. 38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. 
§ 3.307(a)(6).  A veteran's exposure to Agent Orange will be 
presumed if the veteran suffers from one of the presumptive 
diseases listed under 38 C.F.R. § 3.309(e).  See McCartt v. 
West, 12 Vet. App. 164 (1999).  Lung cancer is  is not 
included among the listed disorders.  Therefore, the 
appellant is unable to take advantage of the presumptive 
provisions of this regulation, and must provide evidence that 
the veteran: (1) was exposed to Agent Orange in service; and 
(2) that the veteran's lung cancer was related to such 
exposure. 

However, she has failed to establish that such exposure ever 
occurred.  In fact, the Department of the Navy indicated in 
February and August 1998 that the ships which the veteran had 
served aboard during the Vietnam era had no credited Vietnam 
service.  Absent proof of such exposure and competent medical 
evidence that the veteran's lung cancer was related to such 
exposure, it cannot be found that Agent Orange played any 
part in his death.  Therefore, it is found that the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

